FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

BALBIR SINGH,                              
                             Petitioner,           No. 07-73792
                   v.
                                                   Agency No.
                                                   A70-545-931
ERIC H. HOLDER     JR., Attorney
General,                                             OPINION
                           Respondent.
                                           
          On Petition for Review of an Order of the
               Board of Immigration Appeals

                   Argued and Submitted
         October 6, 2009—San Francisco, California

                       Filed January 8, 2010

     Before: Mary M. Schroeder and Marsha S. Berzon,
     Circuit Judges, and Lyle E. Strom,* District Judge.

                    Opinion by Judge Berzon




   *The Honorable Lyle E. Strom, Senior United States District Judge for
the District of Nebraska, sitting by designation.

                                  701
704                    SINGH v. HOLDER




                         COUNSEL

Martin Avila Robles, Immigration Practice Group, P.C., San
Francisco, California, for petitioner Balbir Singh.

Eric W. Marsteller, Office of Immigration Litigation, U.S.
Department of Justice, Washington, DC, for respondent Eric
H. Holder Jr.


                         OPINION

BERZON, Circuit Judge:

   Balbir Singh, a native and citizen of India, was granted
conditional permanent residence in this country when he mar-
ried a United States citizen but lost that status when his wife
withdrew her support from their joint petition for permanent
residence. Singh now petitions for review of a decision of the
Board of Immigration Appeals (“BIA”) denying his applica-
tion for a hardship waiver of the joint petition requirement.
Before considering the merits of Singh’s petition we must
decide whether we have jurisdiction to review the BIA’s
determination that Singh’s removal would not result in “ex-
treme hardship.”
                            SINGH v. HOLDER                         705
   We hold that we may review the threshold question
whether an alien has demonstrated “extreme hardship” and is
thus eligible for a waiver of the joint filing requirement to
remove the conditions on residence. Because the BIA did not
err in its hardship determination, we deny Singh’s petition for
review.

                       I.   BACKGROUND

   Balbir Singh entered the United States in 1992. Three years
later, he married Lidia Medina, a U.S. citizen, and so was able
to adjust his status to become a conditional permanent resi-
dent. To remove the conditional status, Singh and Medina
were required to file a joint petition before the second anni-
versary of Singh’s obtaining lawful status. See Immigration
and Nationality Act (“INA”) § 216(c)(1)(A), (d)(2)(A), 8
U.S.C. § 1186a(c)(1)(A), (d)(2)(A). Such a petition must state
that the marriage is proper and was not entered into for immi-
gration purposes. INA § 216(d)(1)(A)(i), 8 U.S.C.
§ 1186a(d)(1)(A)(i).

   Singh and Medina timely filed a joint petition. They
appeared for an interview before an Immigration Service offi-
cer on August 12, 1998. At the interview, however, Medina
signed a sworn statement declaring the couple had married for
the sole purpose of obtaining immigration benefits and with-
drew her signature from the joint petition. The next day, the
INS served Singh with a Notice to Appear, charging that he
was removable under INA § 237(a)(1)(D)(i), 8 U.S.C.
§ 1227(a)(1)(D)(i), because his conditional permanent resi-
dent status had been terminated.1
  1
   The original Notice to Appear alleged that Singh’s “status was termi-
nated on August 12, 1998, because [his] marriage to Lidia Medina was
entered into for the sole purpose of . . . obtaining the status of lawful
admission for permanent residence.” Later, the INS amended the charge,
providing the following reason for termination: “Lidia Medina withdrew
her signature from the Form I-751, Petition to Remove the Conditions on
Residence . . . .”
706                     SINGH v. HOLDER
   The following year, Singh filed a second petition, this time
seeking a waiver of the joint filing requirement. The Attorney
General or his designee “may remove the conditional basis of
the permanent resident status for an alien who fails to meet”
the joint filing requirement “if the alien demonstrates that . . .
extreme hardship would result if such alien is removed.” INA
§ 216(c)(4)(A), 8 U.S.C. § 1186a(c)(4)(A). The INS district
director denied Singh’s petition in 2002. A third petition, sub-
mitted in 2003, again sought a waiver of the joint filing
requirement and again was denied.

   Before the immigration judge (“IJ”), Singh conceded
removability, and the parties stipulated that the only issue for
review was the district director’s denial of the hardship
waiver. The IJ held a merits hearing and issued a decision
denying Singh’s application for a hardship waiver. Although
the IJ found Singh credible, he concluded that Singh had not
demonstrated that extreme hardship would result if he were
removed.

   During the IJ hearing Singh testified that he had no children
and had not divorced Medina. Singh has three sisters, two of
whom live in the United States and are U.S. citizens; the third
is a British citizen who lives in England. At the time of the
hearing Singh lived with one of his sisters and her family,
including her sons, 18 and 20. Singh was close to his nephews
and helped support the family after his brother-in-law under-
went heart surgery.

   Singh’s parents are dead. His mother and older brother
were shot and killed by “terrorists” in Punjab, India, in 1991,
and his father died from an infection in 2000. Singh testified
that he “remain[s] depressed” about these deaths, but when he
becomes upset, he sits and talks with his sisters, which helps
him feel better. Singh saw a psychologist several times; the
last consultation took place in 1999.

  As a truck driver, Singh owned his own rig and earned
$90,000-$95,000 annually. In comparison to the $10,000 per
                          SINGH v. HOLDER                   707
month he could earn driving a truck in the United States, he
might earn $200 per month in India. Singh did not own any
real estate in the United States at the time of the hearing; he
and his siblings had inherited their father’s house in India.
Singh had traveled to India five times since he first arrived in
the United States. Although he had no immediate family
remaining in India, a nephew still lived there.

   The IJ summarized Singh’s hardship claim as follows: (1)
in India, Singh lacks a job and would have a lower standard
of living; (2) he would be separated from his family; and (3)
he would face “cultural difficulties,” given the length of time
he has spent in the United States. Because “economic hard-
ship and cultural social uprooting are . . . hardships suffered
by every alien who has spent a considerable period of time in
the United States,” the IJ held, Singh did not meet the extreme
hardship standard. The IJ also noted that Singh was young
and healthy, possessed assets that could be sold to finance his
return to India, spoke the language in India, and had spent
much of his life there.

  Singh appealed to the BIA, which conducted a de novo
review and affirmed the decision of the IJ. Singh timely filed
a petition for review with this court.

                    II.    JURISDICTION

   [1] The first question we must answer is whether we have
jurisdiction to review the BIA’s hardship determination. The
Illegal Immigration Reform and Immigrant Responsibility Act
of 1996 (“IIRIRA”) eliminated our “jurisdiction to review . . .
any . . . decision or action of the Attorney General . . . the
authority for which is specified under this subchapter to be in
the discretion of the Attorney General.” INA
§ 242(a)(2)(B)(ii), 8 U.S.C. § 1252(a)(2)(B)(ii). This provi-
sion does not, however, “preclud[e] review of constitutional
claims or questions of law raised upon a petition for review
708                        SINGH v. HOLDER
filed with an appropriate court of                    appeals.”        INA
§ 242(a)(2)(D), 8 U.S.C. § 1252(a)(2)(D).

   [2] Even as to factual issues, § 242(a)(2)(B)(ii)2 precludes
judicial review of a decision made under a particular statute
only when “the language of the statute in question . . . pro-
vide[s] the discretionary authority” for the Attorney General’s
action. Spencer Enters., Inc. v. United States, 345 F.3d 683,
689 (9th Cir. 2003). “For a statutory provision to strip this
court of jurisdiction under [§ 242(a)(2)(B)(ii)], the provision
must specify that ‘the right or power to act is entirely within
[the Attorney General’s] judgment or conscience.’ ” Oropeza-
Wong v. Gonzales, 406 F.3d 1135, 1142 (9th Cir. 2005) (quot-
ing Spencer Enters., 345 F.3d at 690).

   The full text of § 216(c)(4), the waiver provision we con-
sider here, provides:

      (4) Hardship waiver

      The Attorney General, in the Attorney General’s dis-
      cretion, may remove the conditional basis of the per-
      manent resident status for an alien who fails to meet
      the requirements of paragraph (1) if the alien demon-
      strates that —

          (A) extreme hardship would result if such
          alien is removed,

          (B) the qualifying marriage was entered
          into in good faith by the alien spouse, but
          the qualifying marriage has been terminated
          (other than through the death of the spouse)
          and the alien was not at fault in failing to
          meet the requirements of paragraph (1), or
  2
   All statutory citations refer to the INA, unless otherwise noted.
                       SINGH v. HOLDER                      709
         (C) the qualifying marriage was entered
         into in good faith by the alien spouse and
         during the marriage the alien spouse or
         child was battered by or was the subject of
         extreme cruelty perpetrated by his or her
         spouse or citizen or permanent resident par-
         ent and the alien was not at fault in failing
         to meet the requirements of paragraph (1).

    In determining extreme hardship, the Attorney Gen-
    eral shall consider circumstances occurring only dur-
    ing the period that the alien was admitted for
    permanent residence on a conditional basis. In acting
    on applications under this paragraph, the Attorney
    General shall consider any credible evidence rele-
    vant to the application. The determination of what
    evidence is credible and the weight to be given that
    evidence shall be within the sole discretion of the
    Attorney General. The Attorney General shall, by
    regulation, establish measures to protect the confi-
    dentiality of information concerning any abused
    alien spouse or child, including information regard-
    ing the whereabouts of such spouse or child.

   Under this provision, granting a waiver involves two steps:
First, the Attorney General or his designee (here, the BIA)
must determine whether the petitioner has demonstrated that
he meets one of three alternative criteria. See § 216(c)(4)(A)-
(C). Second, if the petitioner has so demonstrated eligibility,
the BIA “may” grant the waiver. § 216(c)(4).

   [3] The second-order decision whether to grant a waiver is
unambiguously “left to the discretion of the Attorney Gener-
al.” Damon v. Ashcroft, 360 F.3d 1084, 1090 (9th Cir. 2004).
The statutory text specifies that “[t]he Attorney General, in
the Attorney General’s discretion, may” grant a waiver if the
alien has demonstrated his eligibility. § 216(c)(4). The ulti-
mate decision whether to grant a waiver is therefore unre-
710                         SINGH v. HOLDER
viewable under § 242(a)(2)(B)(ii). See Atsilov v. Gonzales,
468 F.3d 112, 116 (2nd Cir. 2006) (per curiam).

   [4] In contrast, the waiver provision does not specify that
the power to determine whether extreme hardship exists “is
entirely within [the Attorney General’s] judgment or con-
science.” Oropeza-Wong, 406 F.3d at 1142 (quoting Spencer
Enters., 345 F.3d at 690). Instead, it provides that the Attor-
ney General may grant a waiver “if the alien demonstrates . . .
that extreme hardship would result.” § 216(c)(4) (emphasis
added). There is no language at all committing to the Attorney
General’s discretion the question whether the alien has suc-
cessfully demonstrated extreme hardship.

   In addition to making discretionary the ultimate decision
whether to grant a waiver, the statute also provides that “[t]he
determination of what evidence is credible and the weight to
be given that evidence shall be within the sole discretion of
the Attorney General.” § 216(c)(4).3 Thus, twice in this very
  3
   This case gives us no occasion to consider the extent to which we may
review adverse credibility determinations or weigh evidence under this
provision. Singh is not asking us to reweigh the evidence. Nor does the
government cite this statutory language as barring our review here.
   Oropeza-Wong held that “the second statutory statement regarding the
Attorney General’s discretion does not bar our review of claims involving
credibility determinations in cases regarding statutory waivers under
[§ 216(c)(4)].” 406 F.3d at 1147. That holding has received some criti-
cism. See Contreras-Salinas v. Holder, 585 F.3d 710, 713-14 & n.4 (2d
Cir. 2009) (disagreeing with Oropeza-Wong and holding that credibility
determinations under § 216(c)(4) are unreviewable). Regardless of
whether Oropeza-Wong is correct, we could still review an eligibility
determination for substantial evidence without reweighing the evidence or
revisiting credibility findings. Generally, the INA requires us to apply the
substantial evidence standard in reviewing orders of removal, see INA
§ 242(b)(4)(B), 8 U.S.C. § 1252(b)(4)(B) (providing that “the administra-
tive findings of fact are conclusive unless any reasonable adjudicator
would be compelled to conclude to the contrary”). We perceive no conflict
between that standard and the “sole discretion” language in § 216(c)(4).
Both the Eighth and First Circuits have reached the same conclusion. See
                             SINGH v. HOLDER                              711
provision Congress did specify that the power to act is in cer-
tain regards within the Attorney General’s discretion. It is a
familiar principle of statutory construction that “where Con-
gress includes particular language in one section of the statute
but omits it in another section of the same Act, . . . Congress
acts intentionally and purposely in the disparate inclusion or
exclusion.” Andreiu v. Ashcroft, 253 F.3d 477, 480 (9th Cir.
2001) (en banc) (quoting INS v. Cardoza-Fonseca, 480 U.S.
421, 432 (1987) (alteration omitted)). The absence of any
similar language specifying that the Attorney General has dis-
cretion to determine whether extreme hardship exists compels
us to conclude that this determination is not committed to the
Attorney General’s discretion and so is reviewable. This view
of the statutory waiver provision is consistent with our inter-
pretation of the provisions governing the granting of asylum,
as discussed in Spencer Enterprises. See 345 F.3d at 690
(“Despite the fact that there may be many non-discretionary
elements of asylum eligibility, the ultimate authority whether
to grant asylum rests entirely in the discretion of the Attorney
General.”).

  Our conclusion also comports with our holding in Oropeza-
Wong that “determinations made with respect to statutory
waivers under [§ 216(c)(4)] are not purely discretionary and

Ibrahimi v. Holder, 566 F.3d 758, 764 (8th Cir. 2009) (holding that
§ 216(c)(4) “prevent[s] us from exercising jurisdiction to pass upon the
credibility and weight of the evidence that a petitioner has presented in an
attempt to establish eligibility for a waiver of the joint-filing requirement,”
but not “from asserting jurisdiction to make a determination of what con-
stitutes [eligibility] and whether the credited evidence meets that stan-
dard”); Cho v. Gonzales, 404 F.3d 96, 102 (1st Cir. 2005) (comparing “the
‘sole discretion’ provision (narrowly directed to the question of what evi-
dence is credible and how much weight it should be given) and the sub-
stantial evidence standard of review . . . which merely looks to whether
an agency determination is reasonably grounded in the administrative
record and has never properly been understood to permit a reviewing court
either to substitute its own credibility findings for those made by the
agency or to weigh the credited evidence itself”).
712                         SINGH v. HOLDER
are therefore generally subject to review.”4 406 F.3d at 1142.
There, we considered whether we had jurisdiction to review
the threshold determination that a marriage was not “entered
into in good faith.” Id. at 1142-43. We observed that under
§ 242(a)(2)(B)(ii), “[u]nless the disputed determination is
purely discretionary — unless there are no questions of fact
or law at issue — judicial review is not precluded.” Id. at
1142. We concluded that petitions for statutory waivers on the
basis of a good faith marriage “involve legal and factual ques-
tions that are not subject to the pure discretion of the IJ or
BIA.” Id. at 1143. We noted as well that decisions made
under the two other listed criteria, extreme hardship and
extreme cruelty, “will usually require factual and legal deter-
minations.” Id. at 1143 n.6 (citing Montero-Martinez v.
Ashcroft, 277 F.3d 1137, 1144 (9th Cir. 2002)).

   [5] Indeed, the BIA’s own practice strongly suggests that
“extreme hardship” is a legal standard. In this case, for exam-
ple, the BIA order denying Singh’s petition explicitly recog-
nized that “[t]he question of whether the facts in a given case
establish the requisite level of hardship is a matter of law
which we review de novo.” A survey of published BIA deci-
sions likewise reveals that the phrase “extreme hardship”
refers to an ascertainable legal standard. See, e.g., Matter of
Anderson, 16 I. & N. Dec. 596, 598 (BIA 1978) (recognizing,
in the suspension of deportation context, that “most deported
aliens will likely suffer some degree of financial hardship,”
but concluding that the “extreme hardship” standard is met
“only when other factors such as advanced age, severe illness,
family ties, etc. combine with economic detriment to make
deportation extremely hard on the alien . . . .”); Matter of
  4
   Our sister circuits are divided on the question whether courts may
review eligibility determinations under § 216(c)(4). Compare Assaad v.
Ashcroft, 378 F.3d 471, 475 (5th Cir. 2004) (holding that eligibility deter-
minations are unreviewable), and Urena-Tavarez v. Ashcroft, 367 F.3d
154, 161 (3rd Cir. 2004) (same), with Nguyen v. Mukasey, 522 F.3d 853,
854-55 (8th Cir. 2008) (holding that eligibility determinations are review-
able), and Cho v. Gonzales, 404 F.3d at 102 (same).
                       SINGH v. HOLDER                     713
Chumpitazi, 16 I. & N. Dec. 629, 635 (BIA 1978) (explaining,
in the suspension of deportation context, that “[extreme] hard-
ship . . . encompasses more than the mere economic depriva-
tion that might result from an alien’s deportation from the
United States . . . . [T]he readjustment of an alien to life in
his native country after having spent a number of years in the
United States is not the type of hardship that we have charac-
terized as extreme . . . .”) (internal citations omitted). This
court, too, has contributed to the development of the standard.
See, e.g., Davidson v. Immigration & Naturalization Serv.,
558 F.2d 1361, 1363 (9th Cir. 1977) (“We have previously
held that economic disadvantage alone does not constitute
extreme hardship.”).

   [6] Contrary to the government’s assertions, our cases hold-
ing that hardship determinations are unreviewable in the con-
texts of cancellation of removal and suspension of deportation
are not pertinent here. As the government notes, we held in
Kalaw v. INS, 133 F.3d 1147, 1152 (9th Cir. 1997), that hard-
ship determinations under the IIRIRA transitional provision
covering cases pending before April 1, 1997, are “discretion-
ary” and hence unreviewable. But we did so because “[t]he
language of [the suspension of deportation statute] itself com-
mits the determination to ‘the opinion of the Attorney Gener-
al.’ ” Id. Thus, the otherwise similar “extreme hardship”
provision in Kalaw differed in a crucial respect from the hard-
ship waiver we consider: it expressly committed the determi-
nation of extreme hardship to the Attorney General’s
“opinion,” while the provision with which we are grappling
contains no similar language.

   The government’s reliance upon Romero-Torres v. Ash-
croft, 327 F.3d 887 (9th Cir. 2003), fares no better. In
Romero-Torres, we interpreted the provision limiting judicial
review in the cancellation of removal context as “eliminat[-
ing] jurisdiction . . . over decisions by the BIA that involve
the exercise of discretion.” 327 F.3d at 890. We declined to
review determinations of “exceptional and extremely unusual
714                     SINGH v. HOLDER
hardship.” Id. at 891. The provision governing review in the
cancellation of removal context, INA § 242(a)(2)(B)(i), 8
U.S.C. § 1252(a)(2)(B)(i), however, provides that “no court
shall have jurisdiction to review . . . any judgment regarding
the granting of relief.” (emphasis added). Thus, unlike the
limitation on judicial review here applicable, the limitation at
issue in Romero-Torres does not require that the statute itself
designate a determination as discretionary. The entirely sepa-
rate provision here controlling, § 242(a)(2)(B)(ii), in contrast,
precludes review only if “the authority . . . is specified under
this subchapter to be in the discretion of the Attorney Gener-
al.” (emphasis added). Consequently, for the marriage hard-
ship waiver — unlike the cancellation of removal provision
— “jurisdiction [is] precluded not . . . because the decision at
issue [is] discretionary, but [only where] that discretion [is]
specified in . . . the statute in question.” Spencer Enters., 345
F.3d at 690.

  [7] In short, Spencer Enterprises dictates the result here.
Because the statute does not specify the hardship eligibility
decision as one committed to agency discretion, judicial
review is available.

   [8] For the foregoing reasons, this court has jurisdiction
under INA § 242(a)(2)(B)(ii) to review the BIA’s determina-
tion that Singh’s removal would not result in extreme hard-
ship.

               III.   EXTREME HARDSHIP

   Singh contends that the BIA and IJ erred in denying his
waiver petition because: (1) the IJ limited its hardship analy-
sis to Singh and did not consider the hardship to his family in
the United States; (2) the IJ did not define the time period for
which hardship was relevant, and the BIA concluded that the
relevant period ended when Singh’s conditional resident sta-
                            SINGH v. HOLDER                            715
tus terminated in 1998; and (3) the IJ failed to consider the
hardship factors in the aggregate.5

               A.    Whose Hardship Is Relevant

   Whose hardship an alien must demonstrate to meet the “ex-
treme hardship” standard under § 216(c)(4)(A) is a question
of law we review de novo. The statute itself is silent on the
matter: § 216(c)(4)(A) provides only that an alien is eligible
for a waiver if he demonstrates that “extreme hardship would
result if such alien is removed.”6 In at least one publication,
the INS suggested that hardship to the waiver applicant’s
spouse and child could be considered. See “INS Responds to
Marriage Fraud Questions,” question no. 57, reprinted in 67
Interpreter Releases 314, 341 (Mar. 19, 1990); see also 2
Immigr. L. Serv. 2d (West) § 7:225 (2009).

   [9] We need not decide the “whose hardship” question
here. Although it is unclear which family members the IJ con-
sidered in his hardship analysis, the BIA conducted a de novo
review and concluded that Singh did not support “his claim of
hardship to any of his cited family members with evidence
sufficient to establish extreme hardship.” (emphasis added).
  5
     We note that Singh’s first two arguments turn on questions of law,
while the third requires us to review the BIA’s findings of fact. As noted,
INA § 242(a)(2)(B)(ii) does not “preclud[e] review of constitutional
claims or questions of law raised upon a petition for review filed with an
appropriate court of appeals.” § 242(a)(2)(D). Our jurisdiction over ques-
tions of law “extends to questions involving the application of statutes or
regulations to undisputed facts.” Ramadan v. Gonzales, 479 F.3d 646, 650
(9th Cir. 2007). As Singh’s first two arguments fall under the questions of
law category, we could reach those two arguments even if BIA decisions
concerning the marriage hardship waiver were otherwise unreviewable.
   6
     In contrast, the cancellation of removal statute requires an alien to
establish, among other things, that “removal would result in exceptional
and extremely unusual hardship to the alien’s spouse, parent, or child,
who is a citizen of the United States or an alien lawfully admitted for per-
manent residence.” INA § 240A(b)(1)(D), 8 U.S.C. § 1229b(b)(1)(D)
(emphasis added).
716                     SINGH v. HOLDER
Where the BIA conducts a de novo review, “[a]ny error com-
mitted by the IJ will be rendered harmless by the Board’s
application of the correct legal standard.” Ghaly v. INS, 58
F.3d 1425, 1430 (9th Cir. 1995); see also Brezilien v. Holder,
569 F.3d 403, 411 (9th Cir. 2009). Because the BIA consid-
ered hardship to all the family members discussed in Singh’s
testimony, Singh’s claim of legal error fails.

            B.   Period of Hardship Considered

   The waiver provision instructs the Attorney General, in
determining whether extreme hardship exists, to “consider cir-
cumstances occurring only during the period that the alien
was admitted for permanent residence on a conditional basis.”
§ 216(c)(4). Singh does not make any argument as to which
circumstances would be relevant assuming his status were ter-
minated; instead, he contends that he remains in conditional
permanent resident status, so the relevant time period extends
to the present.

   [10] The BIA correctly decided that Singh’s status was ter-
minated on August 12, 1998, at the latest. Singh conceded
before the IJ that his status was terminated that day. On
August 12, 1998, the district director issued a Notice of Ter-
mination denying Singh’s first petition in the following terms:
“Because Lidia Medina withdrew her signature from the peti-
tion, the petition is no longer joint. She is no longer willing
to proceed on the joint petition. Therefore, your petition does
not meet the statutory and regulatory requirements and must
be denied . . . . [Y]our status as a permanent resident is termi-
nated.”

   Alternatively, under BIA precedent, when one party makes
a written withdrawal of support from a joint petition, the peti-
tion is considered not to have been filed. See Matter of
Mendes, 20 I. & N. Dec. 833, 838 (BIA 1994). In the case of
an alien who fails to file a joint petition, permanent resident
status is terminated on “the second anniversary of the alien’s
                       SINGH v. HOLDER                     717
lawful admission for permanent residence.” INA
§ 216(c)(2)(A); see also 8 C.F.R. § 216.4(a)(6). The second
anniversary of Singh’s lawful status fell on April 10, 1998.

   [11] Singh could not “extend” his conditional permanent
resident status by filing additional petitions after his status
had been terminated. Because Singh was a former permanent
resident who lacked conditional status when he filed his sec-
ond and third petitions requesting hardship waivers, he had no
status to extend. See In re Henry Stowers, 22 I. & N. Dec.
605, 611 (BIA 1999) (holding that former conditional perma-
nent residents may apply for a hardship waiver).

     C.   Substantial Evidence of Extreme Hardship

   Finally, Singh asks us to review the IJ’s determination that
he will not suffer “extreme hardship” if removed to India. We
review the IJ’s and BIA’s factual findings for substantial evi-
dence. See, e.g., Zhao v. Mukasey, 540 F.3d 1027, 1030 (9th
Cir. 2008); see also INS v. Elias-Zacarias, 502 U.S. 478, 481
n.1 (1992) (noting that “[t]o reverse the BIA finding we must
find that the evidence not only supports that conclusion, but
compels it”).

   [12] In considering Singh’s hardship claim, the IJ focused
on the following consequences of removal: Singh does not
have a job in India and would have a lower standard of living;
he would be separated from his family; and he would face
“cultural difficulties.” On the other hand, the IJ noted, Singh
has spent most of his life in India, speaks the language, and
has traveled there several times since leaving. Additionally,
Singh is young and healthy, and he has assets he could sell to
finance his return to India. It is somewhat unclear from the
record whether the IJ considered the hardship factors sepa-
rately or in the aggregate; he never explicitly stated which he
was doing.

   [13] The BIA conducted a de novo review and “affirm[ed]
the Immigration Judge’s conclusion that the respondent has
718                      SINGH v. HOLDER
not carried his burden of demonstrating the requisite level of
hardship either individually or in the aggregate.” Assuming
the IJ was required to aggregate the evidence, and assuming
he failed to do so, any error was rendered harmless by the
BIA’s de novo review and decision, which explicitly consid-
ered the evidence in the aggregate. Nor can we disagree with
the BIA’s conclusion that the evidence presented by Singh
does not establish, even in the aggregate, that “extreme hard-
ship” would result if he were removed. See Matter of Chum-
pitazi, 16 I. & N. Dec. 629, 635 (BIA 1978) (explaining that
“[extreme] hardship . . . encompasses more than the mere eco-
nomic deprivation that might result from an alien’s deporta-
tion from the United States . . . . [T]he readjustment of an
alien to life in his native country after having spent a number
of years in the United States is not the type of hardship that
we have characterized as extreme . . . .”).

  We therefore conclude that even if the IJ erred in evaluat-
ing the evidence concerning hardship, his errors were ren-
dered harmless by the BIA’s de novo review, and the BIA did
not err.

                   IV.     CONCLUSION

   [14] For the reasons given, we hold that we have jurisdic-
tion to review determinations of extreme hardship under INA
§ 216(c)(4)(A). Because the BIA did not err in holding that
Balbir Singh’s removal would not result in extreme hardship,
we deny the petition for review.

  PETITION FOR REVIEW DENIED.